Citation Nr: 1206792	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  10-22 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine with arthritic changes.  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to February 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision rendered by the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA).   


FINDING OF FACT

While the Veteran injured his low back during service, the weight of the competent and probative evidence of record is against a finding that current degenerative disc disease of the lumbar spine with arthritic changes is due to injuries sustained while serving on active duty.  


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the lumbar spine with arthritic changes has not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Here, in a July 2007 letter, VA satisfied these criteria.  In the letter, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claim.  The letter was issued prior to the initial adjudication of the claim.  

The Board also concludes VA's duty to assist has been satisfied.  Identified VA outpatient treatment records are of record.  The Veteran was afforded a VA examination in connection with the claim in April 2008.  The examiner, however, did not render an opinion as to the etiology of a current low back disability.  He underwent additional examination in July 2008.  At such time, the examiner reviewed the Veteran's claims file, recorded and considered his current complaints, conducted an appropriate physical examination, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examination is adequate for decisional purposes.  See 38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Background and Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Veteran contends that a current low back disability manifested by degenerative disc disease with arthritic changes, is due to injuries sustained during active duty service.  

His service treatment records document two occasions in which he was treated for low back symptoms.  First, in May 1989, the Veteran reported low back and upper buttocks pain, and pain when sitting or standing up.  He reported that he was weight training and the following day took a 22 mile road march.  He noticed pain following weight training that grew severe following the road march.  A physical examination revealed moderate paraspinal muscle spasms.  He was sent to quarters for two days, told to ice massage the back, and given Motrin and a muscle relaxer.  

On follow-up examination two days later, the Veteran indicated that the treatment and medications were working.  He was advised to return to the clinic if symptoms persisted.  

The service treatment records do not show that he returned to the clinic.  

Rather, he was not seen for treatment again until January 1991, following an automobile accident.  At such time, he reported that he did not feel pain following the accident but late that night began to have low back pain.  He reported the history of back injury in 1989 but indicated that such did not limit his activities.  A physical examination revealed acute lumbar paravertebral strain.  Again, he was told to ice massage the back, and given ibuprofen and a muscle relaxer.  

Subsequent service treatment records show treatment for other conditions but do not show further treatment for a low back condition.  A service discharge examination is not of record.  There is no indication, however, that the Veteran's service treatment records are incomplete.  

The Veteran initiated the current claim in July 2007.  He identified VA treatment records in support of his claim.  

The first VA treatment record provided is dated in May 2003.  At such time, the Veteran described a history of low back pain and stated that he injured his back in the service.  An x-ray was conducted and revealed normal alignment of the spine but with mild disc space narrowing at L5-S1.  

Later, in November 2003, he underwent an MRI examination.  It revealed multilevel disc bulging and spinal stenosis from L3 to S1.  In December 2003, he underwent physical therapy and was prescribed a TENS unit.  

He underwent an initial VA examination in April 2008.  At such time, he described an initial low back injury in service after going on a 20-mile run.  He indicated that low back pain resulted in swelling.  Since then, he reported a progressive increase in back pain, described as aching.  A physical examination revealed L3-S1 spinal stenosis.  

The Veteran underwent additional VA examination in July 2008.  At such time, he reported developing low back problems after a 20-mile run in service.  He also reported that he did a lot of heavy lifting in the service, and was treated for low back pain following an automobile accident.  He stated that the low back continued to bother him over the years.  A physical examination revealed degenerative disc disease with arthritic changes.  After considering the Veteran's statements and reviewing his claims file, the examiner opined that it was less likely that current degenerative changes of the lumbar spine with multilevel spinal stenosis were the direct or proximate result of an event or occurrence in the military service.  The examiner noted that the service treatment records revealed paraspinal muscle spasm in 1989 and a paravertebral strain in 1991.  There were no post-service records of treatment until 2003.  The examiner explained that the multilevel degenerative changes were related to the aging process and that a prior lumbar injury would not cause degenerative disk disease at multiple levels a number of years later.  Rather, a traumatic disc injury would likely be localized to a particular level than the diffuse disc bulges reported in the records.  

The Veteran re-enrolled in a VA clinic in October 2009.  The diagnosis was lumbar spinal stenosis.  

In a statement in May 2010, the Veteran contended that VA had improperly considered a post-service history of weight lifting.  He noted that he lifted weights during his military service as well.  He believed that his current low back condition was the result of injuries sustained during his active military service.  

The Board has reviewed the record and considered the Veteran's lay statements but finds that the preponderance of the evidence is against the claim.  The Board finds that the Veteran did injure his low back during active military service as alleged.  Indeed, the record is clear that he sustained an injury resulting in moderate paraspinal muscle spasms in 1989 and a paravertebral strain in 1991.  What the probative evidence does not show, however, is that the current low back disability manifested by multilevel disc bulges and spinal stenosis is the result of the injuries sustained in service.  In this regard, the Board finds that the July 2008 VA examination opinion constitutes the most probative evidence on the claim.  The VA physician opined that the multilevel low back disability was due to the aging process and not likely due to the injury in service.  The Veteran has presented no competent medical opinion evidence to the contrary.  The Board has considered his lay opinion that the current low back disability is due to the injuries sustained during service, but finds that the disability in question, degenerative disc disease of the lumbar spine, is not one for which lay testimony can serve to establish an association between service and the current disability.  In short, while the Veteran is certainly competent to describe injuries in service, continuity of symptoms, and current symptoms, he does not possess the requisite medical training or experience to determine whether degenerative disc disease, characterized by multilevel disc bulging with spinal stenosis, is related to an injury sustained in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

The Board has also considered the Veteran's contention that the VA examiner placed undue weight on his post-service history of weight training when forming the opinion as to the likely etiology of the current low back disorder.  However, a close reading of the opinion does not support the Veteran's contention.  The VA examiner did not attribute the degenerative disc disease of the lumbar spine to post-service weight lifting.  Rather, he attributed it to the aging process and not to injuries sustained in service.  In addition, it is significant that in providing the medical opinion, the examiner considered, and appears to accept, the Veteran's testimony regarding in-service incurrence and continuity of symptomatology.  In the end, however, the VA examiner reasoned that the current disease process was not the result of injury sustained during active military service.  That opinion is fully informed and contains reasoned analysis connection the data and conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008)(discussing the guiding factors in evaluating medical opinions.).

Finally, the Board has considered whether service connection for degenerative disc disease with arthritic changes is warranted under 38 C.F.R. § 3.307, noted above.  Here, however, while there is current x-ray evidence of arthritis, there is no x-ray evidence of arthritis either during service or within the first post-service year.  Hence, presumptive service connection under 38 C.F.R. § 3.307 is not warranted.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied. 


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine with arthritic changes is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


